UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5076


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDUARDO MORALES-CARRILLO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00197-RJC-1)


Submitted:   June 22, 2012                 Decided:   June 28, 2012


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chris Greene, GREENE & ASSOCIATES, INC., Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eduardo       Morales-Carrillo          pled   guilty,     pursuant       to   a

written plea agreement, to illegal reentry after having been

convicted     of    an     aggravated      felony,     in   violation      of    8    U.S.C.

§ 1326(a),        (b)(2)     (2006).        He   was       sentenced      to    fifty-four

months’     imprisonment.          On   appeal,       counsel     has   filed     a   brief

pursuant     to          Anders    v.   California,         386    U.S.    738       (1967),

asserting that he has found no meritorious grounds for appeal,

but questioning whether the magistrate judge adequately complied

with Fed. R. Crim. P. 11 in accepting Morales-Carrillo’s guilty

plea and whether the sentence imposed was reasonable.                            Although

informed     of    his     right   to   file     a   pro    se    supplemental        brief,

Morales-Carrillo has not done so.                We affirm.

             Our review of the existing record * leads us to conclude

that the magistrate judge adequately complied with the mandates

of   Rule    11,     ensuring       that     Morales-Carrillo           understood       the

charges against him, the potential sentence he faced, and the

rights he was giving up by pleading guilty.                         See United States

     *
       The district court has certified that, due to equipment
failure, the digital recording of the plea hearing was not
recorded and therefore it is unable to produce a transcript of
the plea hearing.   Neither party has responded to the district
court’s certification.   Although there is no transcript of the
Rule 11 hearing, the record contains an “Entry and Acceptance of
Guilty Plea” form which was signed by Morales-Carrillo and his
attorney.




                                             2
v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                               Moreover, the

record discloses Morales-Carrillo entered his plea knowingly and

voluntarily, and the plea was supported by a sufficient factual

basis.     Id. at 119–20.

             We         review        Morales-Carrillo’s                sentence         for

reasonableness, applying an abuse of discretion standard.                               Gall

v. United States, 552 U.S. 38, 51 (2007).                         This review requires

consideration        of       both        the       procedural         and     substantive

reasonableness of the sentence.                       Id.     We assess whether the

district     court      properly      calculated            the   advisory      Guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a)

(2006), analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                       Gall, 552 U.S. at

49–50; see United States v. Lynn, 592 F.3d 572, 575–76 (4th Cir.

2010).       If    there      is     no    procedural         error,    we     review    the

substantive       reasonableness          of    the    sentence,       “examin[ing]     the

totality    of    the     circumstances         to    see    whether     the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                               United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If   the   sentence      is   within      the       Guidelines     range,      we   apply   a

presumption of reasonableness.                      United States v. Go, 517 F.3d

216, 218 (4th Cir. 2008); see Rita v. United States, 551 U.S.



                                                3
338,    346-56       (2007)          (permitting      appellate       presumption         of

reasonableness for within-Guidelines sentence).

              We have thoroughly reviewed the record and conclude

that    the    sentence         is     both   procedurally          and   substantively

reasonable.         Moreover, Morales-Carrillo has failed to overcome

the    presumption         of      reasonableness       we     accord     his     within-

Guidelines sentence.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Morales-Carrillo’s conviction and sentence.

This   court       requires     that      counsel    inform    Morales-Carrillo,          in

writing,      of   the     right     to   petition     the    Supreme     Court    of   the

United States for further review.                    If Morales-Carrillo requests

that   a   petition        be   filed,     but    counsel     believes    that     such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                           Counsel’s motion

must state that a copy thereof was served on Morales-Carrillo.

We    dispense      with    oral      argument      because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              4